          Case 3:97-cr-00005-SDD-SCR         Document 181     05/11/20 Page 1 of 5



                           UNITED STATES DISTRICT COURT

                             MIDDLE DISTRICT OF LOUISIANA




UNITED STATES OF AMERICA                                                CRIMINAL ACTION

VERSUS                                                                  97-5-SDD-SCR

BILLY DOUGLAS



                                          RULING

          This matter is before the Court on the Emergency Motion to Reduce Sentence

Pursuant to 18 U.S.C. § 3582(c)(1) for Immediate Release1 filed by Defendant, Billy

Douglas (“Douglas”). Because Douglas admits he has failed to exhaust administrative

remedies, and because he presents no evidence of extraordinary and compelling

reasons for his release under the First Step Act, this motion shall be denied.

LAW AND ANALYSIS

          A. Exhaustion of Remedies

          The compassionate release statute, 18 U.S.C. § 3582(c)(1)(A), as amended by

the First Step Act on December 21, 2018, provides in pertinent part:

          (c) Modification of an Imposed Term of Imprisonment.—The court may not
          modify a term of imprisonment once it has been imposed except that—

          (1) in any case—

          (A) the court, upon motion of the Director of the Bureau of Prisons, or upon
          motion of the defendant after the defendant has fully exhausted all
          administrative rights to appeal a failure of the Bureau of Prisons to

1
    Rec. Doc. No. 180.
Document Number: 60263
                                                                                   Page 1 of 5
       Case 3:97-cr-00005-SDD-SCR           Document 181      05/11/20 Page 2 of 5



       bring a motion on the defendant’s behalf or the lapse of 30 days from
       the receipt of such a request by the warden of the defendant’s facility,
       whichever is earlier, may reduce the term of imprisonment (and may
       impose a term of probation or supervised release with or without conditions
       that does not exceed the unserved portion of the original term of
       imprisonment), after considering the factors set forth in section 3553(a) to
       the extent that they are applicable, if it finds that— (i) extraordinary and
       compelling reasons warrant such a reduction...

       and that such a reduction is consistent with applicable policy statements
       issued by the Sentencing Commission....

       Douglas acknowledges that he has not exhausted his remedies but argues the

emergency nature of the COVID-19 pandemic renders the exhaustion process futile.

The majority of courts around the country, as well as this Court, have enforced the

exhaustion requirement under First Step Act motions brought due to the pandemic.

Thus, Douglas’ motion is not ripe for review. Alternatively, Douglas’ motion is also

substantively without merit.

       B. Extraordinary and Compelling Reasons

       28 U.S.C. § 994(t) provides: “The Commission, in promulgating general policy

statements regarding the sentencing modification provisions in section 3582(c)(1)(A) of

title 18, shall describe what should be considered extraordinary and compelling reasons

for sentence reduction, including the criteria to be applied and a list of specific examples.

       The Sentencing Guidelines policy statement appears at § 1B1.13 and provides

that the Court may grant release if “extraordinary and compelling circumstances” exist,

“after considering the factors set forth in 18 U.S.C. § 3553(a), to the extent that they are

applicable,” and the Court determines that “the defendant is not a danger to the safety

of any other person or to the community, as provided in 18 U.S.C. § 3142(g).”

Additionally, in application note 1 to the policy statement, the Commission identifies the
Document Number: 60263
                                                                                    Page 2 of 5
       Case 3:97-cr-00005-SDD-SCR         Document 181      05/11/20 Page 3 of 5



“extraordinary and compelling reasons” that may justify compassionate release. The

note provides as follows:

      1. Extraordinary and Compelling Reasons.—Provided the defendant
         meets the requirements of subdivision (2) [regarding absence of danger
         to the community], extraordinary and compelling reasons exist under
         any of the circumstances set forth below:

      (A) Medical Condition of the Defendant.—

          (i) The defendant is suffering from a terminal illness (i.e., a serious
          and advanced illness with an end of life trajectory). A specific
          prognosis of life expectancy (i.e., a probability of death within a
          specific time period) is not required. Examples include metastatic
          solid-tumor cancer, amyotrophic lateral sclerosis (ALS), end-stage
          organ disease, and advanced dementia.

          (ii) The defendant is—

          (I) suffering from a serious physical or medical condition,
          (II) suffering from a serious functional or cognitive impairment, or
          (III) experiencing deteriorating physical or mental health because of
          the aging process, that substantially diminishes the ability of the
          defendant to provide self-care within the environment of a
          correctional facility and from which he or she is not expected to
          recover.

      (B) Age of the Defendant.—The defendant (i) is at least 65 years old; (ii) is
          experiencing a serious deterioration in physical or mental health
          because of the aging process; and (iii) has served at least 10 years or
          75 percent of his or her term of imprisonment, whichever is less.

      (C) Family Circumstances.—

          (i) The death or incapacitation of the caregiver of the defendant’s
          minor child or minor children.
          (ii) The incapacitation of the defendant’s spouse or registered partner
          when the defendant would be the only available caregiver for the
          spouse or registered partner.

      (D) Other Reasons.—As determined by the Director of the Bureau of
          Prisons, there exists in the defendant’s case an extraordinary and
          compelling reason other than, or in combination with, the reasons
          described in subdivisions (A) through (C).
Document Number: 60263
                                                                                    Page 3 of 5
        Case 3:97-cr-00005-SDD-SCR               Document 181         05/11/20 Page 4 of 5




Generally, the defendant has the burden to show circumstances meeting the test for

compassionate release.2

        The Court finds that Douglas has failed to present evidence of extraordinary and

compelling reasons to justify his immediate release. He offers no evidence of any

medical conditions which render his health needs an extraordinary or compelling reason

for his immediate release. Douglas states only that he is 53 years old and is, thus,

“vulnerable” to contracting the virus because he is unable to practice social distancing

while incarcerated. This Court rejected similar “fear of contracting” arguments, although

supported with actual evidence of medical conditions, in United States v. Clark.3

        Further, in exercising its discretion under the statute, a sentencing court is required

to consider the sentencing factors set out in 18 U.S.C. § 3553(a) “to the extent that they

are applicable.”4 Thus, an eligible defendant may be denied release based on, inter alia,

his criminal history and the seriousness of his crimes.5 Douglas presents no meaningful

argument or evidence regarding the 3553(a) factors.




2
  United States v. Heromin, 2019 WL 2411311, at *2 (M.D. Fla. June 7, 2019)(emphasis added).
3
  2020 WL 1557397, *4-*5 (citing United States v. Gileno, 2020 WL 1307108 (D. Conn. Mar. 19, 2020);
United States v. Eberhart, 2020 WL 1450745 (N.D. Cal. Mar. 25, 2020)).
4
  United States v. Chambliss, 948 F.3d 691, 693 (5th Cir. 2020) (affirming denial of compassionate release
despite defendant’s eligibility); 18 U.S.C. § 3582(c)(1)(A); U.S.S.G § 1B1.13, p.s.
5
  Id. at 693-694.
Document Number: 60263
                                                                                              Page 4 of 5
          Case 3:97-cr-00005-SDD-SCR      Document 181    05/11/20 Page 5 of 5



          Accordingly, Douglas’ Emergency Motion to Reduce Sentence Pursuant to 18

U.S.C. § 3582(c)(1) for Immediate Release6 is DENIED.

          IT IS SO ORDERED.

          Signed in Baton Rouge, Louisiana on May 11, 2020.


                                         S
                                     CHIEF JUDGE SHELLY D. DICK
                                     UNITED STATES DISTRICT COURT
                                     MIDDLE DISTRICT OF LOUISIANA




6
    Rec. Doc. No. 180.
Document Number: 60263
                                                                            Page 5 of 5
